Exhibit 10.1

Execution Version

 

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of November 24, 2020, by and
between VTV THERAPEUTICS INC., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Forty-Seven Million Dollars ($47,000,000) of the Company’s Class A common
stock, $0.01 par value per share (the “Common Stock”). The shares of Common
Stock to be purchased hereunder (including, without limitation, the Initial
Purchase Shares (as defined in Section 2(a) hereof)) are referred to herein as
the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.

CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)“Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(c) hereof or any Additional Accelerated Purchase
pursuant to Section 2(d) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(c) hereof.

(b)“Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) or Additional Accelerated
Purchase made pursuant to Section 2(d) hereof, any minimum per share price
threshold set forth by the Company in the applicable Purchase Notice.

(c) “Accelerated Purchase Period” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, such period of time on the Accelerated
Purchase Date beginning at the official open of trading on the Principal Market,
and ending at the earliest of (i) the official close of trading on the Principal
Market on such Accelerated Purchase Date, (ii) such time that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the quotient of (A) the Accelerated Purchase Share Amount, divided by
(B) 0.3, and (iii) such time on the Accelerated Purchase Date that the Sale
Price has fallen below the Accelerated Purchase Minimum Price Threshold.

(d)“Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof or an Additional Accelerated
Purchase made pursuant to Section 2(d) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in a Purchase Notice,
which number of Purchase Shares shall not exceed the lesser of (i) 300% of the
applicable Regular Purchase Share Limit for the corresponding Regular Purchase
and (ii) 30% of the total volume of shares of Common Stock traded on the
Principal Market during the Accelerated Purchase Period or the Additional
Accelerated Purchase Period, as applicable.

(e)“Additional Accelerated Purchase Period” means, with respect to an Additional
Accelerated Purchase pursuant to Section 2(d) hereof, such period of time on the
Accelerated Purchase Date beginning at the latest of (i) the end of the
Accelerated Purchase Period for the corresponding



308217334.8

 

 



--------------------------------------------------------------------------------

 

Accelerated Purchase made pursuant to Section 2(c) hereof on such Accelerated
Purchase Date, (ii) the end of the Additional Accelerated Purchase Period for
the most recently completed prior Additional Accelerated Purchase pursuant to
Section 2(d) hereof on such Accelerated Purchase Date, as applicable, and (iii)
the time at which all Purchase Shares for all prior Purchases, including, those
effected on the applicable Accelerated Purchase Date have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement, and
ending at the earliest of (i) the official close of trading on the Principal
Market on the Accelerated Purchase Date, (ii) such time that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the quotient of (A) the Accelerated Purchase Share Amount, and (B) 0.3,
and (iii) such time that the Sale Price has fallen below any minimum price
threshold set forth in the applicable Purchase Notice by the Company.

(f) “Available Amount” means, initially, Forty-Seven Million Dollars
($47,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof (including the Initial Purchase).

(g)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(h) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(i)“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.

(j)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party
without confidential restriction at the time of disclosure by the disclosing
party as shown by the receiving party’s files and records immediately prior to
the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality; or
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession.

(k) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(l)“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

-2-



 

 

 



--------------------------------------------------------------------------------

 

(n) “Floor Price” means $0.25, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $0.25.

(o)“Initial Purchase Price” means the lower of: (i) the Closing Sale Price of
the Common Stock on the Business Day immediately preceding the Commencement Date
and (ii) the arithmetic average Closing Sale Prices for the Common Stock during
the Ten (10) consecutive Business Days ending on the Business Day immediately
preceding the Commencement Date (such purchase the “Initial Purchase” and such
Purchase Shares, the “Initial Purchase Shares”).

(p)“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general (B) any change that generally affects
the industry in which the Company and its Subsidiaries operate (C) any change
arising in connection with earthquakes, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (D) any action taken by the Investor, its
affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules, (F) any change resulting from compliance
with terms of this Agreement or the consummation of the transactions
contemplated by this Agreement, or (G) acts of God, any hurricane, flood,
tornado, earthquake or other natural disaster or any other force majeure event,
unless, in the case of each of the foregoing clauses (A), (B), (E) and (G) such
changes have a disproportionate effect on the Company and its Subsidiaries,
taken as a whole, as compared to other Persons or businesses that operate in the
industry in which the Company operates or (iii) the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document to be performed as of the date of determination.

(q)“Maturity Date” means the first day of the month immediately following the
Thirty-Six (36) month anniversary of the Commencement Date.

(r) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(s)“Principal Market” means The Nasdaq Capital Market; provided, however, that
in the event the Company’s Common Stock is ever listed or traded on The Nasdaq
Global Select Market, The Nasdaq Global Market, the New York Stock Exchange, the
NYSE American, the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB
operated by the OTC Markets Group, Inc. (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded

(t) “Purchase Amount” means, with respect to the Initial Purchase, any Regular
Purchase, any Accelerated Purchase, or any Additional Accelerated Purchase made
hereunder, as applicable, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.

(u)“Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the Business Day on which the Investor receives, after 4:00
p.m. Eastern time on such Business Day, a Purchase Notice for such Regular
Purchase in accordance with this Agreement; provided that any Business Day that
is Twenty (20) days or less before the filing of any post-effective amendment to
the

-3-



 

 

 



--------------------------------------------------------------------------------

 

Registration Statement or New Registration Statement (as such term is defined in
the Registration Rights Agreement), and until the effective date of any such
post-effective amendment to the Registration Statement or New Registration
Statement, shall not be a Purchase Date .

(v)“Purchase Notice” means a notice delivered to the Investor pursuant to
Section 2 with respect to any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase, respectively.

(w) “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

(x)“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

(y)“Regular Purchase Share Limit” means two hundred fifty thousand (250,000)
Purchase Shares; provided, however, that (i) if the Closing Sale Price of the
Common Stock is not below $4.00 on the Purchase Date, the Regular Purchase Share
Limit may be increased to up to two hundred seventy-five thousand (275,000)
Purchase Shares and (ii) if the Closing Sale Price of the Common Stock is not
below $5.00 on the Purchase Date, the Regular Purchase Share Limit may be
increased to up to three hundred thousand (300,000) Purchase Shares, in each
case to be adjusted following any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock, split or other similar transaction
effected with respect to the Common Stock; provided, that if following such an
adjustment the Regular Purchase Share Limit as adjusted would preclude the
Company from delivering to the Investor a Purchase Notice hereunder for a
Purchase Amount equal to or greater than one hundred fifty thousand dollars
($150,000), the Regular Purchase Share Limit shall equal the maximum number of
Purchase Shares which would enable the Company to deliver to the Investor a
Purchase Notice for a Purchase Amount equal to, or as closely approximating
without exceeding, one hundred fifty thousand dollars ($150,000); provided,
further, that the Investor’s committed obligation under any single Regular
Purchase shall not exceed two million dollars ($2,000,000).

(z)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(aa)“SEC” means the U.S. Securities and Exchange Commission.

(bb)“Securities” means, collectively, the Purchase Shares and the Commitment
Shares (as defined below).

(cc)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(dd) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

(ee) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

(ff)“Transfer Agent” means American Stock Transfer & Trust Company, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

-4-



 

 

 



--------------------------------------------------------------------------------

 

(gg)“VWAP” means in respect of an Accelerated Purchase Date, the volume weighted
average price of the Common Stock, as reported on the Principal Market or by
another reputable source such as Bloomberg, L.P. on such Accelerated Purchase
Date.

 

2.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

(a)Initial Purchase of Common Stock. Upon the satisfaction of the conditions set
forth in Sections 7 and 8 hereof (the “Commencement” and the date of
satisfaction of such conditions the “Commencement Date”), the Investor shall
purchase such number of Purchase Shares corresponding to a Purchase Amount equal
to, or as closely approximating without exceeding, $2,000,000 at the Initial
Purchase Price.

(b)Commencement of Regular Purchases of Common Stock. Following Commencement and
thereafter, the Company shall have the right, but not the obligation, to direct
the Investor, by its delivery to the Investor of a Purchase Notice from time to
time on any Purchase Date on which the Closing Sale Price is not below the Floor
Price, to purchase up to the Regular Purchase Share Limit (each such purchase, a
“Regular Purchase”) at the lower of: (i) the lowest Sale Price of the Common
Stock on the applicable Purchase Date and (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the ten (10)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (the “Purchase Price”) on each Purchase Date (each such purchase,
a “Regular Purchase”).

(c)Accelerated Purchases.  On any Purchase Date, provided that the Company
submitted a Purchase Notice for a Regular Purchase for a number of Purchase
Shares not less than the Regular Purchase Share Limit then in effect on such
Purchase Date, the Closing Sale Price is not below the Floor Price and otherwise
subject to the terms and conditions of this Agreement, the Company shall also
have the right, but not the obligation, to direct the Investor, by its delivery
to the Investor of a Purchase Notice from time to time in accordance with this
Agreement, to purchase the applicable Accelerated Purchase Share Amount (each
such purchase, an “Accelerated Purchase”) at the lower of (i) the Closing Sale
Price of the Common Stock on such applicable Accelerated Purchase Date and (ii)
ninety-seven percent (97%) of the VWAP for the Accelerated Purchase Period (the
“Accelerated Purchase Price”). Within one (1) Business Day after completion of
each Accelerated Purchase Date for an Accelerated Purchase, the Investor will
provide to the Company a written confirmation of such Accelerated Purchase
setting forth the applicable Accelerated Purchase Share Amount and Accelerated
Purchase Price for such Accelerated Purchase.

(d)Additional Accelerated Purchases.  On any Accelerated Purchase Date, provided
that the Company submitted a Purchase Notice for an Accelerated Purchase and
subject to the terms and conditions of this Agreement, the Company shall also
have the right, but not the obligation, to direct the Investor, by its delivery
to the Investor of a Purchase Notice from time to time in accordance with this
Agreement, to purchase the applicable Accelerated Purchase Share Amount (each
such purchase, an “Additional Accelerated Purchase”) at the Accelerated Purchase
Price. The Company may deliver Purchase Notices to the Investor for multiple
Additional Accelerated Purchases on an Accelerated Purchase Date subject to the
second sentence of Section 2(g).

(e)Payment for Purchase Shares. For the Initial Purchase and each Regular
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Initial Purchase or Regular Purchase, as applicable,
as full payment for such Purchase Shares via wire transfer of

-5-



 

 

 



--------------------------------------------------------------------------------

 

immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds no later than the second Business Day following the date that the Investor
receives such Purchase Shares. If the Company or the Transfer Agent shall fail
for any reason or for no reason to electronically transfer any Purchase Shares
as DWAC Shares with respect to any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable) within two (2) Business Days
following the receipt by the Company of the Purchase Price, Accelerated Purchase
Price or Additional Accelerated Purchase Price, respectively, therefor in
compliance with this Section 2(e), and if on or after such two (2) Business Days
the Investor purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Purchase Shares that the Investor anticipated receiving from the Company in
respect of such Initial Purchase, Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable), then the Company shall, within
two (2) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
customary brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Amount paid by the Investor pursuant to
this Agreement for all of the Purchase Shares to be purchased by the Investor in
connection with such purchases. All payments made under this Agreement shall be
made in lawful money of the United States of America or wire transfer of
immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with the provisions of this Agreement.

(f)Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 2(g), the Company shall not issue more than 14,768,682 shares (including
the Commitment Shares) of Common Stock (the “Exchange Cap”) under this
Agreement, which equals 19.99% of the Company’s outstanding shares of Common
Stock as of the date hereof, unless stockholder approval is obtained to issue in
excess of the Exchange Cap; provided, however, that the foregoing limitation
shall not apply if at any time the Exchange Cap is reached and at all times
thereafter the average price paid for all shares of Common Stock issued under
this Agreement is equal to or greater than $1.9399 (the “Minimum Price”), a
price equal to the lower of (i) the Nasdaq Official Closing Price immediately
preceding the execution of this Agreement or (ii) the arithmetic average of the
Five (5) Nasdaq Official Closing Prices for the Common Stock immediately
preceding the execution of this Agreement, as calculated in accordance with the
rules of the Principal Market (in such circumstance, for purposes of the
Principal Market, the transaction contemplated hereby would not be “below
market” and the Exchange Cap would not apply). Notwithstanding the foregoing,
the Company shall not be required or permitted to issue, and the Investor shall
not be required to purchase, any shares of Common Stock under this Agreement if
such issuance would violate the rules or regulations of the Principal Market.
The Company may, in its sole discretion, determine whether to obtain stockholder
approval to issue more than 19.99% of its outstanding shares of Common Stock
hereunder if such issuance would require stockholder approval under the rules or
regulations of the Principal Market. The Exchange Cap shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable that may be aggregated with the transactions contemplated by this
Agreement under applicable rules of the Principal Market.

(g)Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common

-6-



 

 

 



--------------------------------------------------------------------------------

 

Stock then beneficially owned by the Investor and its affiliates (as calculated
pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated
thereunder), would result in the beneficial ownership by the Investor and its
affiliates of more than 9.99% of the then issued and outstanding shares of
Common Stock (the “Beneficial Ownership Limitation”). Upon the written or oral
request of the Investor, the Company shall promptly (but not later than one (1)
Business Day) confirm orally or in writing to the Investor the number of shares
of Common Stock then outstanding. The Investor and the Company shall each
cooperate in good faith in the determinations required hereby and the
application hereof. The Investor’s written certification to the Company of the
applicability of the Beneficial Ownership Limitation, and the resulting effect
thereof hereunder at any time, shall be conclusive with respect to the
applicability thereof and such result absent manifest error.

(h)Excess Share Limitation. If the Company delivers any Purchase Notice for a
Purchase Amount in excess of the limitations contained in this Section2, such
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Purchase Notice exceeds the number
of Purchase Shares which the Company is permitted to include in such Purchase
Notice in accordance herewith, and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Purchase Notice;
provided, however, that the Investor shall remain obligated to purchase the
number of Purchase Shares which the Company is permitted to include in such
Purchase Notice. If the Company delivers a Purchase Notice, and all Purchase
Shares subject to all prior Purchases have not theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement, such Purchase Notice
shall not be deemed to have been delivered and the Investor shall not be
required to purchase any Purchase Shares until all Purchase Shares for such
prior Purchases have been received by the Investor as DWAC Shares. If any
issuance of Purchase Shares would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock down to the nearest whole share.  

(i)Adjustments for Shares. Except as specifically stated otherwise, all
share-related and dollar-related limitations contained in this Section 2 shall
be adjusted to take into account any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock, split or other similar transaction
effected with respect to the Common Stock.

 

3.

INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a)Organization, Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

(b)Investment Purpose. The Investor is acquiring the Securities as principal for
its own account for investment only and not with a view to or for distributing
or reselling such Securities or any part thereof in violation of the Securities
Act or any applicable state securities law, has no present intention of
distributing any of such Securities in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other Persons to distribute or regarding the
distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

-7-



 

 

 



--------------------------------------------------------------------------------

 

(c)Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(d)Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

(e)Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities and is not relying on
any accounting, legal, tax or other advice from the Company or its officers,
employees, representatives or advisors. The Investor acknowledges and agrees
that the Company neither makes nor has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 4 hereof.

(f)No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g)Transfer or Sale. The Investor understands that (i) the Securities may not be
offered for sale, sold, assigned or transferred unless (A) registered pursuant
to the Securities Act or (B) an exemption exists permitting such Securities to
be sold, assigned or transferred without such registration and (ii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Securities under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder.

(h)Validity; Enforcement. This Agreement and the other Transaction Documents
have been duly and validly authorized, executed and delivered on behalf of the
Investor and is a valid and binding agreement of the Investor enforceable
against the Investor in accordance with its terms, subject as to enforceability
to general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i)Residency. The Investor is a resident of the State of Illinois.

(j)No Short Selling. The Investor represents and warrants to the Company that at
no time prior to the date of this Agreement has any of the Investor, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined

-8-



 

 

 



--------------------------------------------------------------------------------

 

in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that, as of the date hereof
and as of the Commencement Date:

(a)Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Each of the Company and its Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not reasonably be
expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification. The
Company has no Subsidiaries except as set forth in the SEC Documents (as defined
below in Section 3(f)).

(b)Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Board of
Directors of the Company (the “Board of Directors”), and no further consent or
authorization is required by the Company, its Board of Directors, or its
stockholders (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors has approved
resolutions to authorize this Agreement and the transactions contemplated hereby
(the “Signing Resolutions”). The Signing Resolutions are valid, in full force
and effect and have not been modified or supplemented in any respect. The
Company has delivered to the Investor a true and correct copy of the Signing
Resolutions. Except as set forth in this Agreement, no other approvals or
consents of the Board of Directors, any other authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”) and/or the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”) to authorize the execution and
delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
sale of the Purchase Shares.

(c)Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in Schedule 4(c) of the Company’s Disclosure Schedule.
Except as disclosed in the SEC Documents or Schedule 4(c) of the Company’s
Disclosure Schedule, (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants,

-9-



 

 

 



--------------------------------------------------------------------------------

 

scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished true and correct copies of
the Certificate of Incorporation and the Bylaws, each as in effect and as may be
amended on the date hereof, and copies of any documents containing the material
rights of holders of securities convertible or exercisable for Common Stock to
the extent not filed as exhibits to the Company’s Securities Act filings or
Exchange Act reports.

(d)Issuance of Securities. Upon issuance and payment therefor in accordance with
the terms and conditions of this Agreement, the Securities shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 14,768,682 shares of Common Stock have been duly
authorized and reserved as Purchase Shares.

(e)No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
certificate of designations, preferences and rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary is in violation or
default of or under (i) any provision of the Certificate of Incorporation or
Bylaws, any Subsidiary’s respective certificate or articles of incorporation or
bylaws, any certificate of designation, preferences and rights of any
outstanding series of preferred stock or organizational charter, respectively,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property is subject,
or (iii) any judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, which, in the case of
clauses (ii) or (iii), would be reasonably expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act or applicable state securities laws and the rules and
regulations of the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental

-10-



 

 

 



--------------------------------------------------------------------------------

 

agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.

(f)SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve (12) months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as publicly available through the SEC’s Electronic Data
Gathering, Analysis, and Retrieval system or in connection with a confidential
treatment request submitted to the SEC, the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof. There
are no “open” SEC comments. To the Company’s knowledge, the SEC has not
commenced any enforcement proceedings against the Company or any of its
Subsidiaries.

(g)Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2019, there has been no change that would constitute a Material
Adverse Effect. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company or any of its Subsidiaries have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is financially solvent and is generally able
to pay its debts as they become due.

(h)Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors in their capacities as such, which would
reasonably be expected to have a Material Adverse Effect.

(i)Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction

-11-



 

 

 



--------------------------------------------------------------------------------

 

Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investor’s purchase of the Securities. The Company further
represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j)No General Solicitation; No Aggregated Offering. Neither the Company, nor any
of its affiliates, nor any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities. Neither the Company, nor or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
aggregated with prior offerings by the Company pursuant to the rules of the
Principal Market on which any of the securities of the Company are listed or
designated. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Principal Market.

(k)Intellectual Property Rights. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted, except as would not reasonably be expected to have a Material Adverse
Effect. None of the Company’s material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, government authorizations, trade secrets or
other intellectual property rights have expired or terminated, or, by the terms
and conditions thereof, could expire or terminate within two years from the date
of this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others, and there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which would reasonably be expected to have a Material Adverse
Effect.

(l)Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m)Title. Except as disclosed in the SEC Documents, the Company does not own any
real property. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of the
Company and its Subsidiaries, taken as a whole, in each case free and clear of
all liens, encumbrances and defects (“Liens”), except for those Liens pursuant
to the Venture Loan and Security Agreement by and among Silicon Valley Bank,
Horizon Venture Technology Corporation, the Company, and vTv Therapeutics LLC,
and, except for Liens as do not materially affect the value of such property and

-12-



 

 

 



--------------------------------------------------------------------------------

 

do not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(n)Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect.

(o)Regulatory Permits. Except as disclosed in the SEC Documents, the Company and
its Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted, except where the failure to possess such certificates,
authorizations, or permits would not reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(p)Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state, local or foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject or
otherwise filed timely extensions (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.  

(q)Transactions With Affiliates. Except as disclosed in the SEC Documents, none
of the Company’s, officers or directors, or to the Company’s knowledge, none of
the Company’s stockholders or any family member or affiliate of any of the
foregoing, has either directly or indirectly an interest in, or is a party to,
any transaction that would be required to be disclosed as a related party
transaction pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

(r)Application of Takeover Protections. The Company and its Board of Directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

-13-



 

 

 



--------------------------------------------------------------------------------

 

(s)Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information that is not otherwise disclosed in the SEC
Documents. The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company. All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, taken as a whole, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

(t)Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u)DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(v)Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(w)Investment Company. The Company is not required to be registered as, and
immediately after receipt of payment for the Purchase Shares will not be
required to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(x)Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is in compliance
with all such listing and maintenance requirements.

(y)Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(z)No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the

-14-



 

 

 



--------------------------------------------------------------------------------

 

Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(a)Benefit Plans; Labor Matters. Each benefit and compensation plan, agreement,
policy and arrangement that is maintained, administered or contributed to by the
Company for current or former employees or directors of, or independent
contractors with respect to, the Company has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any equity incentive plan of the Company (each, a “Stock Plan”) was
granted with a per share exercise price no less than the market price per common
share on the grant date of such option in accordance with the rules of the
Principal Market, and no such grant involved any “back-dating,” “forward-dating”
or similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with Applicable
Laws (as defined below) and with the applicable Stock Plan(s), (ii) was duly
approved by the Board of Directors, and (iii) has been properly accounted for in
the Company’s financial statements and disclosed, to the extent required, in the
Company’s filings or submissions with the SEC, and the Principal Market. No
labor problem or dispute with the employees of the Company exists or has been
threatened in writing, and the Company is not aware of any existing or
threatened labor disturbance by the employees of any of its principal suppliers
or contractors, that would reasonably be expected to have a Material Adverse
Effect.

(aa)Regulatory. During the 12-month period immediately preceding the date
hereof, except as described in the SEC Documents, the Company and each of its
Subsidiaries:  (A) is and at all times has been in material compliance with all
applicable U.S. and foreign statutes, rules, or regulations applicable to
Company and its Subsidiaries (“Applicable Laws”), except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (B) have not received any written notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the U.S.
Food and Drug Administration or any other federal, state, or foreign
governmental authority having authority over the Company (“Governmental
Authority”) alleging or asserting material noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (C) possess all material Authorizations and such
material Authorizations are valid and in full force and effect and, to the
Company’s knowledge, are not in violation of any term of any such material
Authorizations; (D) have not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations
and have no knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (E) have not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations and the Company has no knowledge that any
such Governmental Authority is considering such action; and (F) have filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or material Authorizations and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission). During the 12-month period immediately preceding the
date hereof, to the Company’s knowledge, the studies, tests and preclinical
studies and clinical trials conducted by or on behalf of the Company were and,
if still pending, are, in all material respects, being conducted in accordance
with experimental protocols, procedures and controls pursuant to accepted
professional scientific standards and all Applicable Laws, including, without
limitation, the United States Federal Food, Drug, and Cosmetic Act or any other
applicable regulation of a

-15-



 

 

 



--------------------------------------------------------------------------------

 

federal, provincial, state, local or foreign governmental or quasi-governmental
body exercising comparable authority; the descriptions of the results of such
studies, tests and trials contained in the SEC Documents are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; the descriptions in the SEC Documents of the results
of such clinical trials are consistent in all material respects with such
results and to the Company’s knowledge there are no other studies or other
clinical trials whose results are materially inconsistent with or otherwise
materially call into question the results described or referred to in the SEC
Documents; and the Company has not received any written notices or
correspondence from any Governmental Authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company or its Subsidiaries.
The Company has concluded that it uses commercially reasonable efforts to
review, from time to time, the progress and results of the studies, tests and
preclinical studies and clinical trials and, based upon (i) the information
provided to the Company by the third parties conducting such studies, tests,
preclinical studies and clinical trials that are described in the SEC Documents
and the Company’s review of such information, and (ii) the Company’s knowledge,
the Company reasonably believes that the descriptions of the results of such
studies, tests, preclinical studies and clinical trials are accurate and
complete in all material respects.

(bb)Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

(cc)No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

 

5.

COVENANTS.

(a)Filing of Current Report and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC, as soon as practicable and
in no case later than November 30, 2020, a new registration statement (the
“Registration Statement”) covering the resale of Purchase Shares and 425,725
Commitment Shares in accordance with the terms of the Registration Rights
Agreement. The Company shall permit the Investor to review and comment upon the
final pre-filing draft version of the Current Report at least two (2) Business
Days prior to its filing with the SEC, and the Company shall not file the
Current Report or the Registration Statement with the SEC in a form to which the
Investor reasonably objects. The Investor shall use its reasonable best efforts
to comment upon the final pre-filing draft version of the Current Report within
one (1) Business Day from the date the Investor receives it from the Company.

(b)Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance and the sale of the Securities to the Investor under this Agreement and
(ii) any subsequent resale of all Commitment Shares and all Purchase Shares by
the Investor, in each case, under applicable securities or “Blue Sky” laws of
the states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor.

-16-



 

 

 



--------------------------------------------------------------------------------

 

(c)Listing/DTC. The Company shall promptly secure the listing of all of the
Securities to be issued to the Investor hereunder on the Principal Market
(subject to official notice of issuance) and upon each other national securities
exchange or automated quotation system, if any, upon which the Common Stock is
then listed, and shall use commercially reasonable efforts to maintain, so long
as any shares of Common Stock shall be so listed, such listing of all Securities
from time to time issuable hereunder. The Company shall use commercially
reasonable efforts to maintain the listing of the Common Stock on the Principal
Market and shall comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules and regulations of the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
that would reasonably be expected to result in the delisting or suspension of
the Common Stock on the Principal Market. The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from any Person regarding the continued eligibility of
the Common Stock for listing on the Principal Market; provided, however, that
the Company shall not be required to provide the Investor copies of any such
notice that the Company reasonably believes constitutes material non-public
information and the Company would not be required to publicly disclose such
notice in any report or statement filed with the SEC and under the Exchange Act
or the Securities Act. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 5(c). The Company shall take
all action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

(d)Prohibition of Short Sales and Hedging Transactions. The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.

(e)Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause the Transfer Agent to
issue 425,725 shares of Common Stock (the “Commitment Shares”) directly to the
Investor in accordance with Section 6 hereto and shall deliver to the Transfer
Agent the Irrevocable Transfer Agent Instructions (as defined in Section 6(a)).
For the avoidance of doubt, all of the Commitment Shares shall be fully earned
as of the date of this Agreement, whether or not the Commencement shall occur or
any Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

(f)Due Diligence; Non-Public Information. During the term of this Agreement, the
Investor shall have the right, from time to time as the Investor may reasonably
deem appropriate, and upon reasonable advance notice to the Company, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor’s due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The receiving party may disclose
Confidential Information to the extent such information is required to be
disclosed by law, regulation or order of a court of competent jurisdiction or
regulatory authority, provided that the receiving party shall promptly notify
the disclosing party when such requirement to disclose arises, and shall
cooperate with the disclosing party so as to enable the disclosing party to: (i)
seek an appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar

-17-



 

 

 



--------------------------------------------------------------------------------

 

order, if such an order is obtained, and, if no such order is obtained, the
receiving party shall disclose only the minimum amount of such Confidential
Information required to be disclosed in order to comply with the applicable law,
regulation or order. In addition, any such Confidential Information disclosed
pursuant to this Section 5(f) shall continue to be deemed Confidential
Information. Notwithstanding anything in this Agreement to the contrary, the
Company shall not be obligated to provide the Investor with any information that
constitutes or may reasonably be considered to constitute material, non-public
information pursuant to a request for information hereunder, and the Company and
the Investor agree that neither the Company nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes or may reasonably be considered to constitute material,
non-public information, unless a simultaneous public announcement thereof is
made by the Company in the manner contemplated by Regulation FD. In the event of
a breach of the foregoing covenant by the Company or any Person acting on its
behalf (as determined in the reasonable good faith judgment of the Investor), in
addition to any other remedy provided herein or in the other Transaction
Documents, the Investor shall have the right to make a public disclosure, in the
form of a press release, public advertisement or otherwise, of such material,
non-public information without the prior approval by the Company; provided, that
the Investor shall have first provided notice to the Company that it believes it
has received information that constitutes material, non-public information, and
the Company shall have at least one (1) Business Day from such notice to either
publicly disclose such material, non-public information or to demonstrate to the
Investor that such information does not constitute material, non-public
information, prior to any such disclosure by the Investor. The Investor shall
not have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

(g)Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

(h)Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(i)Use of Proceeds. The Company will use the net proceeds from the offering for
any corporate purpose at the sole discretion of the Company.

(j)Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Securities to the Investor in accordance with the terms
of the Transaction Documents.

(k)No Aggregation. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

-18-



 

 

 



--------------------------------------------------------------------------------

 

(l)Limitation on Financings. From and after the date of this Agreement until the
earlier of (i) the Maturity Date and (ii) twelve (12) months after the date of
termination of this Agreement as provided in Section 11, the Company shall be
prohibited from entering into any “equity line” or similar transaction whereby
an investor is irrevocably bound to purchase securities over a period of time
from the Company at a price based on the market price of the Common Stock at the
time of such purchase; provided, however, that this Section 5(l) shall not be
deemed to prohibit the issuance of Common Stock pursuant to (i) an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer or (ii) a transaction with
MacAndrews & Forbes Group LLC or its affiliates, including under that certain
letter agreement dated December 23, 2019. The Investor shall be entitled to seek
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required

 

6.

TRANSFER AGENT INSTRUCTIONS.

(a)On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions to issue the
Purchase Shares and the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The certificate(s) or
book-entry statement(s) representing the Commitment Shares, except as set forth
below, shall bear the following restrictive legend (the “Restrictive Legend”):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(b)On the earlier of (i) the date the Registration Statement is declared
effective by the SEC and (ii) such time that the Investor shall request,
provided all conditions of Rule 144 under the Securities Act are met, the
Company shall, no later than two (2) Business Days following the delivery by the
Investor to the Company or the Transfer Agent of one or more legended
certificates or book-entry statements representing the Commitment Shares (which
certificates or book-entry statements the Investor shall promptly deliver on or
prior to the first to occur of the events described in clauses (i) and (ii) of
this sentence), as directed by the Investor, issue and deliver (or cause to be
issued and delivered) to the Investor, as requested by the Investor, either: (A)
a certificate or book-entry statement representing such Commitment Shares that
is free from all restrictive and other legends or (B) a number of shares of
Common Stock equal to the number of Commitment Shares represented by the
certificate(s) or book-entry statement(s) so delivered by the Investor as DWAC
Shares. The Company shall take all actions reasonably necessary to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be reasonably requested from
time to time by the Investor or necessary or desirable to carry out the intent
and accomplish the purposes of the immediately preceding sentence. On or before
the date the Registration Statement is declared effective by the SEC, the
Company shall issue to the Transfer Agent irrevocable instructions in the form
attached as an exhibit to the Registration Rights Agreement (the “Commencement
Irrevocable Transfer Agent Instructions”), and on the date the Registration
Statement is declared effective by the SEC, the

-19-



 

 

 



--------------------------------------------------------------------------------

 

Company shall cause its counsel to issue to the Transfer Agent the notice of
effectiveness of the Registration Statement in the form attached as an exhibit
to the Registration Rights Agreement (the “Notice of Effectiveness of
Registration Statement”), in each case to issue the Commitment Shares and the
Purchase Shares in accordance with the terms of this Agreement and the
Registration Rights Agreement. All Purchase Shares to be issued from and after
Commencement to or for the benefit of the Investor pursuant to this Agreement
shall be issued only as DWAC Shares. The Company represents and warrants to the
Investor that, while this Agreement is effective, no instruction other than the
Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement referred to in this Section 6(b) will be
given by the Company to the Transfer Agent with respect to the Commitment Shares
or the Purchase Shares covered by the Registration Statement from and after
Commencement, and the Commitment Shares and the Purchase Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
Purchase Price or Accelerated Purchase Price paid for such shares of Common
Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock on the
date of the Investor’s written instruction.

 

7.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

The right of the Company hereunder to commence sales of Purchase Shares is
subject to the satisfaction, or, where legally permissible, the waiver of each
of the following conditions:

(a)The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b)The Registration Statement covering the resale of the Commitment Shares and
Purchase Shares in accordance with the Registration Rights Agreement shall have
been declared effective under the Securities Act by the SEC and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC;

(c)All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance;

(d)The representations and warranties of the Investor set forth in Section 3 of
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality, in which case, such representations and warranties shall be true
and correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time; and

(e)No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC.

 

8.

CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction, or, where legally permissible, the waiver of each
of the following conditions on or prior to the

-20-



 

 

 



--------------------------------------------------------------------------------

 

Commencement Date and, once such conditions have been initially satisfied, there
shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

(a)The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b)The Company shall have issued or caused to be issued to the Investor a number
of shares of Common Stock equal to the number of Commitment Shares as DWAC
Shares, in each case in accordance with Section 6(b);

(c)The Common Stock shall be listed on the Principal Market and all Securities
to be issued by the Company to the Investor pursuant to this Agreement shall
have been approved for listing or quotation on the Principal Market, in
accordance with the applicable rules and regulations of such Principal Market,
subject only to official notice of issuance;

(d)The Investor shall have received the opinion and negative assurances letter
of the Company’s legal counsel dated as of the Commencement Date substantially
in the form agreed prior to the date of this Agreement by the Company’s legal
counsel and the Investor’s legal counsel;

(e)The representations and warranties of the Company set forth in Section 4 of
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 4 above, in which case, such representations and
warranties shall be true and correct as so qualified) as of the date hereof and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such date) and the Company shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Commencement Date. The Investor
shall have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

(f)The Board of Directors of the Company shall have adopted the Signing
Resolutions which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

(g)As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 14,768,682 shares of Common Stock;

(h) The Irrevocable Transfer Agent Instructions and the Commencement Irrevocable
Transfer Agent Instructions shall have been delivered to and acknowledged in
writing by the Company and the Transfer Agent (or any successor transfer agent);

(i)The Company shall have delivered to the Investor (i) a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware and (ii) a certificate
or its equivalent evidencing the good standing or authorization of the Company
as a foreign corporation in each jurisdiction where it is required to be
registered as a foreign corporation, in each case as of a date within ten (10)
Business Days of the Commencement Date;

-21-



 

 

 



--------------------------------------------------------------------------------

 

(j)The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(k)The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

(l)The Registration Statement covering the resale of the Commitment Shares and
Purchase Shares shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the Registration Statement shall be
pending or, to the Company’s knowledge, threatened by the SEC. The Company shall
have prepared and filed with the SEC, not later than two (2) Business Days after
the effective date of the Registration Statement, a final and complete
prospectus (the preliminary form of which shall be included in the Registration
Statement) and shall have delivered to the Investor a true and complete copy
thereof. Such prospectus shall be current and available for the resale by the
Investor of all of the Securities covered thereby. The Current Report shall have
been filed with the SEC, as required pursuant to Section 5(a). All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;  

(m)No Event of Default has occurred, and no event which, after notice and/or
lapse of time, would reasonably be expected to become an Event of Default has
occurred;

(n)All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(o)No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal, state
or local or foreign court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents; and

(p)No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9.

INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the

-22-



 

 

 



--------------------------------------------------------------------------------

 

Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Investor and all of its affiliates, members, managers, officers,
directors and employees, direct or indirect investors and any of the foregoing
Person’s agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities, and
damages, and reasonable fees and expenses in connection therewith (irrespective
of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document executed and
delivered by the Company as contemplated hereby or thereby, (b) any breach of
any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document executed
and delivered by the Company as contemplated hereby or thereby, or (c) any cause
of action, suit or claim brought or made against such Indemnitee and arising out
of or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document executed
and delivered by the Company as contemplated hereby or thereby, other than, in
the case of clause (c), with respect to Indemnified Liabilities which directly
and primarily result from the fraud, gross negligence or willful misconduct of
an Indemnitee. The indemnity in this Section 9 shall not apply to amounts paid
in settlement of any claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Payment under this
indemnification shall be made within thirty (30) days from the date Indemnitee
makes written request for it. A certificate containing reasonable detail as to
the amount of such indemnification submitted to the Company by the Indemnitee
shall be conclusive evidence, absent manifest error, of the amount due from the
Company to the Indemnitee; provided that the Indemnitee shall undertake to repay
any amounts paid to it hereunder if it is ultimately determined, by a final and
non-appealable order of a court of competent jurisdiction, that the Indemnitee
is not entitled to be indemnified against such Indemnified Liabilities by the
Company pursuant to this Agreement. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

10.

EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a)the effectiveness of a Registration Statement registering the sale or resale
of the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for sale
or resale of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and any, and such lapse or unavailability continues for a
period of ten (10) consecutive Business Days or for more

-23-



 

 

 



--------------------------------------------------------------------------------

 

than an aggregate of thirty (30) Business Days in any 365-day period, but
excluding a lapse or unavailability where (i) the Company terminates a
Registration Statement after the Investor has confirmed in writing that all of
the Securities covered thereby have been resold or (ii) the Company supersedes
one Registration Statement with a New Registration Statement (as defined in the
Registration Rights Agreement) or another Registration Statement, including by
terminating a prior Registration Statement when it is effectively replaced with
a New Registration Statement (as defined in the Registration Rights Agreement)
or other Registration Statement covering Securities (provided in the case of
this clause (ii) that all of the Securities covered by the superseded (or
terminated) Registration Statement that have not theretofore been resold are
included in the superseding (or new) Registration Statement);

(b)the suspension of the Common Stock from trading on the Principal Market for a
period of at least one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

(c)the delisting of the Common Stock from The Nasdaq Capital Market provided,
however, that the Common Stock is not immediately thereafter trading on The
Nasdaq Global Market, The Nasdaq Global Select Market, the New York Stock
Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin Board, or the OTCQB
or the OTCQX operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing);

(d)the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within two (2) Business Days after the applicable Purchase Date or
Accelerated Purchase Date (as applicable) on which the Investor is entitled to
receive such Purchase Shares;

(e)the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach would reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days;

(f)if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g)if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law (a “Custodian”) of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

(h)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

(i)if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof); or

(j)if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares.

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would

-24-



 

 

 



--------------------------------------------------------------------------------

 

reasonably be expected to become an Event of Default, has occurred and is
continuing, the Company shall not deliver to the Investor any Purchase Notice.
Notwithstanding the foregoing, the foregoing sentence shall not be deemed to
apply to any notice from Nasdaq regarding the Company’s failure to comply with
the continuing listing standards of The Nasdaq Capital Market, and to the fact
of each such failure, unless all compliance and appeal periods for such failure
have lapsed or expired.

 

11.

TERMINATION

This Agreement may be terminated only as follows:

(a)If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b)In the event that the Commencement shall not have occurred on or before
February 28, 2021, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(d) or Section 8(e), as applicable, could not then be satisfied

(c)At any time after the Commencement Date, the Company shall have the option to
terminate this Agreement for any reason or for no reason by delivering notice (a
“Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

(d)This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e)If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections 3
and 4, 5 and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement

-25-



 

 

 



--------------------------------------------------------------------------------

 

with respect to any pending Initial Purchase, Regular Purchases, Accelerated
Purchases, or Additional Accelerated Purchases, and the Company and the Investor
shall complete their respective obligations with respect to any pending Initial
Purchase, Regular Purchases, Accelerated Purchases and Additional Accelerated
Purchases under this Agreement and (B) the Registration Rights Agreement, which
shall survive any such termination, or (ii) be deemed to release the Company or
the Investor from any liability for intentional misrepresentation or willful
breach of any of the Transaction Documents.

 

12.

MISCELLANEOUS.

(a)Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of and
venue in the U.S. District Court for the Southern District of New York, or if
that court does not have subject matter jurisdiction, in any state court located
in The City and County of New York, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(b)Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c)Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)Entire Agreement. The Transaction Documents supersede all other prior oral or
written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters

-26-



 

 

 



--------------------------------------------------------------------------------

 

covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. Each of the
Company and the Investor acknowledges and agrees that is has not relied on, in
any manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.  

(f)Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

If to the Company:

vTv Therapeutics Inc.

3980 Premier Drive, Suite 310

High Point, NC 27265

Telephone:336-841-0300

E-mail:RHoward@vtvtherapeutics.com

Attention:Rudy C. Howard

 

With a copy to (which shall not constitute notice or service of process):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Telephone:(212) 373-3309

Facsimile:(212) 492-0309

E-mail:rrusso@paulweiss.com

Attention:Raphael M. Russo

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:312-822-9300

Facsimile:312-822-9301

E-mail:jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:Josh Scheinfeld/Jonathan Cope

With a copy to (which shall not constitute notice or service of process):

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

Telephone:(305) 539-3306

Facsimile: (305) 358-7095

E-mail: clayton.parker@klgates.com

Attention:Clayton E. Parker, Esq.

If to the Transfer Agent:

American Stock Transfer & Trust Company

6201 15th Avenue

-27-



 

 

 



--------------------------------------------------------------------------------

 

Brooklyn, NY

Telephone:718-921-8288

Attention:Paula Caroppoli

 

or at such other address, email address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or email or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Investor, including by merger or consolidation.
The Investor may not assign its rights or obligations under this Agreement.

(h)No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

(i)Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any information related to Lincoln Park contained within
such press release, SEC filing or other public disclosure, at least 24 hours
prior to any release, filing or use by the Company thereof, or such shorter time
as is reasonably necessary. The Investor shall not make any public announcement
or disclosure regarding this Agreement and the transactions contemplated hereby
without the prior written consent of the Company, except as may be required by
applicable law or pursuant to the terms of this Agreement.

(j)Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k)No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

-28-



 

 

 



--------------------------------------------------------------------------------

 

(l)No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m)Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The parties acknowledge that
a breach by any party of its obligations hereunder will cause irreparable harm
to the non-breaching party and that the remedy at law for any such breach may be
inadequate. The parties therefore agree that, in the event of any such breach or
threatened breach, the non-breaching party shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

(n)Enforcement Costs. If: (i) this Agreement is placed by the Investor or the
Company in the hands of an attorney for enforcement or is enforced by the
Investor or the Company through any legal proceeding; (ii) an attorney is
retained to represent the Investor or the Company in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Agreement; or (iii) an attorney is retained to
represent the Investor or the Company in any other proceedings whatsoever in
connection with this Agreement, then the party against which redress is sought
under this section shall pay all reasonable costs and expenses including
attorneys’ fees incurred in connection therewith to the party incurring such
costs and expenses, as incurred, in addition to all other amounts due hereunder.

(o)Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be amended or waived by the parties from and after the date that
is one (1) Business Day immediately preceding the filing of the Registration
Statement with the SEC and during such time as such Registration Statement is
effective for the resale of Purchase Shares pursuant to this Agreement. Subject
to the immediately preceding sentence, (i) no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto and
(ii) no provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

* * * * *

 

-29-



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

THE COMPANY:

 

VTV THERAPEUTICS INC.

 

By:

/s/ Rudy C. Howard

Name:

Rudy C. Howard

Title:

Chief Financial Officer

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ALEX NOAH INVESTORS INC.

 

By:

/s/ Jonathan Cope

Name:

Jonathan Cope

Title:

President

 

 

 

-30-



 

 

 



--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit AForm of Officer’s Certificate

Exhibit BForm of Secretary’s Certificate

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of November 24, 2020,
(“Purchase Agreement”), by and between VTV THERAPEUTICS INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned, Stephen L. Holcombe, Chief Executive Officer and President of
the Company, hereby certifies, on behalf of the Company and not in his
individual capacity, as follows:

1.I am the Chief Executive Officer and President of the Company;

2.The representations and warranties of the Company contained in the Purchase
Agreement are true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 4 of the Purchase Agreement, in which case, such
representations and warranties are true and correct as so qualified) as of the
date of the Purchase Agreement and as of the Commencement Date as though made at
that time (except for representations and warranties that speak as of a specific
date, in which case such representations and warranties are true and correct in
all material respects as of such date);

3.The Company has performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date, to the extent not otherwise waived.

4.The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of [____],
2020.

 

Name: Stephen L. Holcombe

Title: Chief Executive Officer & President

 

The undersigned as Secretary of VTV THERAPEUTICS INC., a Delaware corporation,
hereby certifies that Stephen L. Holcombe is the duly elected, appointed,
qualified and acting Chief Executive Officer and President of the Company, and
that the signature appearing above is his genuine signature.

 

 

Rudy C. Howard, Secretary

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(k) of that certain Purchase Agreement dated as of November 24, 2020
(“Purchase Agreement”), by and between VTV THERAPEUTICS INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to
Forty-Seven Million Dollars ($47,000,000) of the Company’s Class A Common Stock,
$0.01 par value per share (the “Common Stock”). Terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Purchase
Agreement.

The undersigned, Rudy C. Howard, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

1.I am the Secretary of the Company.

2.Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws, as in effect as of the date hereof (“Bylaws”),
and Certificate of Incorporation, as in effect as of the date hereof
(“Charter”), and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws or Charter.

3.Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company [at a
telephonic meeting held on [______], 2020] [by unanimous written consent
effective as of [______], 2020]. Such resolutions have not been amended,
modified or rescinded and remain in full force and effect and such resolutions
are the only resolutions adopted by the Company’s Board of Directors or any
other committee thereof, or the stockholders of the Company relating to or
affecting (i) the entering into and performance of the Purchase Agreement, or
the issuance, offering and sale of the Purchase Shares and the Commitment Shares
and (ii) and the performance of the Company of its obligation under the
Transaction Documents as contemplated therein.

4.As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of [____],
2020.

 

Rudy C. Howard, Secretary

The undersigned as Chief Executive Officer and President of VTV THERAPEUTICS
INC., a Delaware corporation, hereby certifies that Rudy C. Howard is the duly
elected, appointed, qualified and acting Secretary of vTv Therapeutics Inc., and
that the signature appearing above is his genuine signature.

 

Stephen L. Holcombe, Chief Executive
Officer and President

 

 